Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/28/2021 has been entered and made of record.  Claims 1, 2-10, 12-22 remain pending.

Response to Arguments
Regarding to claims 1, 10 and 19 rejections under 35 USC 112a and 112b, Applicant argued on page 11-13 
 “In the outstanding Office Action (OOA), claims 1,10 and 19 are rejected under 35 U.S.C. §112(a) as allegedly failing to comply with the written description requirement relative to the recitation “de-noising the sensor-acquired acceleration based on a comparison thereof with the equivalent 3D acceleration data” (emphasis added for the portion identified in the OOA as being problematic). Applicants respectfully submit that this rejection is an error both (A) in view of the plain language and (B) based on the specification.
A. Considering first that sensor-acquired acceleration data is obtained, the claim language describes the 3D acceleration being measured directly by a sensor, and indirectly by measuring pressure that is then converting it into equivalent 3D acceleration. Alternatively, sensor-acquired velocity is obtained directly and indirectly by measuring pressure that is then converted it into equivalent 3D acceleration, which is integrated to yield equivalent velocity data. As known to a person of ordinary skill in the art, the directly measured velocity or acceleration and the respectively indirectly measured one include the same signal (real velocity/acceleration) but are affected by different noise (see, e.g., paragraph [0026] on page 7 of the originally filed application, hereinafter “OFA”). As pointed out in paragraph [0034] on page 10 of the OFA, “[in] other words, the equivalent acceleration data (integrated, if necessary, to equivalent velocity data) provides a reference for attenuating noise in the sensor-acquired data” (emphasis ours). It is then inherent that the sensor-acquired data is compared with the reference in order to attenuate its noise (see, e.g., paragraph [0007] on pages 3-4 of the OFA).
Examiner respectfully disagrees with Applicant that the rejection is an error based on (A).  In paragraph [0026] of OFA, Applicant disclosed that in order to de-noise three dimensional accelerometer or velocity data acquired simultaneously with pressure data, the pressure is converted into equivalent acceleration or velocity.  In paragraph [034] of the OFA, Applicant disclosed of using the equivalent acceleration data or the velocity to de-noise the sensor-acquired three dimensional acceleration or velocity data.  In paragraph [0007] of the OFA, Applicant discloses that the Az signal extracted from the streamer using p as reference is distorted.  Based on the three paragraphs pointed by Applicant, the disclosure teaches a method of converting the pressure data into equivalent 3D acceleration/velocity data and de-noising the sensor-acquired acceleration or the sensor-acquired velocity data using the equivalent 3D acceleration/velocity data.  There is no teaching, suggestion or inherence from the OFA that de-noising the sensor-acquired acceleration based on a comparison thereof with the equivalent 3D acceleration data, or de-noising the sensor-acquired velocity data based on a comparison thereof with equivalent velocity data obtained by integrating the equivalent 3D acceleration data.
B. The specification discloses an example of de-noising technique in paragraph [0035] on page 11 of the OFA. In this example, a high angular resolution complex wavelet transform (FIARCWT) is applied to both sensor-acquired data and equivalent data yielding respective sets of complex coefficients. It is then described that “[each] complex coefficient corresponds to a wavelet. Phases and/or amplitudes in pairs of complex coefficients (one from the set of complex coefficients for the sensor-acquired data and another from the set of coefficients for the equivalent data) corresponding to the same wavelet are compared. If differences larger than predetermined thresholds are observed, the complex coefficient from the set corresponding to the sensor-acquired data is attenuated” (emphasis ours). Thus, the OFA provides explicit support to the claim language.  In view of A and B, Applicants respectfully request the rejection of claims 1, 10 and 19 under 35 U.S.C. §112(a) be withdrawn.
Examiner respectfully disagrees with Applicant that the rejection is an error based on (B).  In paragraph [0037] of OFA, Applicant seems to compare phases and/or amplitudes of each complex coefficients of sensor-acquired data and the equivalent data and attenuate the complex coefficient of the sensor-acquired data if the difference is larger than predetermined threshold.  Applicant does not teach that de-noising the sensor-acquired data by comparing the sensor-acquired acceleration/velocity data with the equivalent 3D acceleration/velocity data. 
The OOA also rejects claims 1,10 and 19 under 35 U.S.C. §112(b) as being allegedly indefinite for failing to particularly point out and distinctly claim the subject matter considered as being the invention. The OOA sets forth the position that the disclosure provides no teaching regarding the de-noising of the sensor-acquired data, being unclear how de-noise is performed based on the comparison.
As pointed out in A above, as person of ordinary skill in the art of seismic surveying would understand that sensor-acquired data is compared with a reference for attenuation the inherent noise. Further, contrary to OOA’s position, paragraph [0035] on page 11 of the OFA exemplifies a de-noising technique employing comparisons of phase and/or amplitude of FIARCWT coefficients of sensor-acquired and equivalent data. Therefore, Applicants respectfully request the rejection of claims 1, 10 and 19 under 35 U.S.C. §112(b) be withdrawn”.
Examiner respectfully disagrees with Applicant.  As mentioned above, the paragraphs pointed by Applicant do not teach or suggest the teaching of “de-noising the sensor-acquired acceleration based on a comparison thereof with the equivalent 3D acceleration data, or de-noising the sensor-acquired velocity data based on a comparison thereof with equivalent velocity data obtained by integrating the equivalent 3D acceleration data”
According, Examiner maintains the same rejection for claims 1-22.

Claim Objections
Claims 12-18 objected to because of the following informalities:  Line 1 - “The apparatus of claim” should be changed to “The data processing apparatus of claim”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Data processing unit” in claim 10, 12-14 and 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Regarding to claim 1, Applicant recited “de-noising the sensor-acquired acceleration based on a comparison thereof with the equivalent 3D acceleration data, or de-noising the sensor-acquired velocity data based on a comparison thereof with equivalent velocity data obtained by integrating the equivalent 3D acceleration data”.  However, there is no discussion or describing about de-nosing the sensor-acquired acceleration based on a comparison.  In presented specification, Applicant discloses “de-noising the sensor-acquired three-dimensional acceleration or the sensor-acquired velocity data using the equivalent acceleration data” (See paragraph [0034] and Fig. 1 Blk. 130).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 19 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims, 10 and 19, Applicant recited “de-noising the sensor-acquired acceleration based on a comparison thereof with the equivalent 3D acceleration data, or de-noising the sensor-acquired velocity data based on a comparison thereof with equivalent velocity data obtained by integrating the equivalent 3D acceleration data”.  However, there is no teaching about “de-noising the sensor-acquired acceleration based on a comparison thereof with the equivalent 3D acceleration data, or de-noising the sensor-acquired velocity data based on a comparison thereof with equivalent velocity data obtained by integrating the equivalent 3D acceleration data” in the disclosure therefore it is unclear to Dependent claims 3-9, 12-18 and 20-22 are also rejected because the claims do not remedy the deficiency of the claims they depend on.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862